Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“a first gate structure oriented lengthwise along a second direction perpendicular to the first direction, wherein the first gate structure is disposed over the first fin, the first dielectric fin, the second fin, and a portion of the second dielectric fin and terminates over the low-k dielectric layer of the second dielectric fin” recited in claim 1,
“the gate structure comprises a gate dielectric layer disposed on the first semiconductor fin and the second semiconductor fin and a gate electrode layer disposed on the gate dielectric layer, wherein the gate electrode layer is in contact with the inner dielectric layer and the outer dielectric layer of the second dielectric fin and is spaced apart from the inner dielectric layer of the first dielectric fin and the third dielectric fin” recited in claim 10, and
“the first gate electrode layer is in contact with the outer dielectric layer and the inner dielectric layer of the first dielectric fin, wherein each of the first gate electrode layer and the second gate electrode layer is contact with the outer dielectric layer of the second dielectric fin and is spaced apart from the inner dielectric layer of the second dielectric fin” recited in claim 18.

Hong et al. (PG Pub. No. US 2018/0145082 A1) teaches a gate structure (gate electrode GE and capping pattern CAP) oriented lengthwise along a direction perpendicular to a fin direction (fig. 15B: GE/CAP oriented perpendicular to fins AF/AP), wherein the gate structure is disposed over a first fin (first AF/ AP element), a first dielectric fin (GS2), a second fin (second AF/AP element), and a second dielectric fin (GS3). However, Hong does not teach the gate is disposed over a portion of the second 

Wang et al. (PG Pub. No. US 2016/0225906 A1) teaches a gate structure (362/354/344) in contact with an inner dielectric layer (160) and an outer dielectric layer (510/530) of a second dielectric fin (at least gate dielectric 344 contacts 160 and 510/530 of middle fin structure) and is spaced apart from an inner dielectric layer of a first dielectric fin and a third dielectric fin (at least gate electrode 362 is spaced apart from 160 of left and right fin structures).  However, Wang fails to teach the electrode portion of the gate structure contacts the inner dielectric layer and outer dielectric layer of the second (middle) fin, as required by claim 10.

Claim 18 contains limitations equivalent to the allowable subject matter of claim 10, and is allowed for the same reasons.

Claims 2-9, 11-17 and 19-20 depend on claims 1, 10 and 18, and are allowed for the same reasons.

In light of these limitations in the claims (see Applicant’s fig. 3 & ¶¶ 0032-0034 among others), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894